COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 TONI PATRICK,                                                No. 08-15-00148-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            193rd District Court
                                               §
 BOLD ROOFING CO.,                                           of Dallas County, Texas
                                               §
                       Appellee.                               (TC # DC-14-06390)
                                               §

                                MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellant, Toni Patrick, and Appellee,

Bold Roofing Company, to vacate the trial court’s judgment. See TEX.R.APP.P. 42.1(a)(2). The

motion is granted. Accordingly, the trial court’s judgment is set aside and the cause is remanded

to the trial court for further proceedings in accordance with the parties’ agreement. The motion

does not address costs. Accordingly, costs of the appeal are taxed against Appellant. See

TEX.R.APP.P. 42.1(d)(“Absent agreement of the parties, the court will tax costs against the

appellant”).


July 8, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.